Exhibit 10.2

 

JPMORGAN CHASE BANK, N.A.

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, NY 10179

 

CITIGROUP GLOBAL MARKETS INC.

390 Greenwich Street

New York, NY 10013

PERSONAL AND CONFIDENTIAL

July 15, 2014

Reynolds American Inc.

401 North Main Street

Winston-Salem, North Carolina 27102-2990

Attention: Mr. Daniel Fawley, Senior Vice President-Treasurer

Commitment Letter

Ladies and Gentlemen:

You have advised J.P. Morgan Securities LLC (“JPMS”), JPMorgan Chase Bank, N.A.
(“JPMCB”) and Citi (as defined below, together with JPMS and JPMCB, the
“Commitment Parties,” “we” or “us”), that Reynolds American Inc., a North
Carolina corporation (the “Company” or “you”), directly or indirectly through
one or more of its subsidiaries, intends to acquire (the “Acquisition”) all of
the equity interests of an entity previously identified by you to us as
“Lantern” (“Target”), pursuant to the Agreement and Plan of Merger, dated as of
July 15, 2014 (together with all exhibits, annexes, schedules and other
disclosure letters thereto, collectively as modified, amended, supplemented,
consented to or waived (the “Acquisition Agreement”), by and among the Target,
the Company and Lantern Acquisition Co., a newly-formed subsidiary of the
Company, and to consummate the Transactions (as defined below). Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the Summary of Terms and Conditions attached hereto as Exhibit A (the “Term
Sheet”) and the Summary of Conditions attached hereto as Exhibit B (the
“Conditions Annex”; this commitment letter, the Term Sheet and the Conditions
Annex, collectively, the “Commitment Letter”). For purposes of this Commitment
Letter (as defined below), “Citi” means Citigroup Global Markets Inc. (“CGMI”),
Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc. and/or any of
their affiliates as may be appropriate to consummate the transactions
contemplated herein.

You have further advised us that in connection with the foregoing, it is
intended that: (a) you will (i) issue and sell senior unsecured notes in a
public offering or, if appropriate, a Rule 144A or other private placement (the
“Notes” and the offering, issuance and sale thereof, the “Note Offering”)
yielding up to $9,000.0 million in gross cash proceeds and/or (ii) to the extent
less than $9,000.0 million in gross cash proceeds are yielded from the issuance
and sale of the Notes at or prior to the Closing Date (as defined below), obtain
up to $9,000.0 million in gross cash proceeds from borrowings of senior
unsecured bridge loans under a senior unsecured bridge facility having the terms
set forth in the Term Sheet (the “Bridge Facility”) less the gross cash proceeds
of Notes issued and sold in the Note Offering on or prior to the Closing Date,
(b) you will receive a contribution to your common equity from or issue
additional common equity to one or more direct or indirect subsidiaries of
British American Tobacco p.l.c. (“BAT”) in an aggregate amount of approximately
$4,700.0 million (the “BAT Equity Issuance”), (c) you will use



--------------------------------------------------------------------------------

cash on hand and/or proceeds of loans under the Existing Credit Agreement or the
Revolving Facility (as such terms are defined below) on the Closing Date of up
to $500 million, (d) you will issue common equity to the shareholders of the
Target in an aggregate amount equal to approximately $6,300.0 million (the
“Equity Compensation”) and (e) you will consummate the asset dispositions
specified in the Asset Purchase Agreement (as such term is defined in the
Acquisition Agreement) as amended, supplemented or otherwise modified from time
to time or otherwise dispose of certain assets of the Company and the Target (as
applicable, the “Specified Dispositions”). The Acquisition and the other
transactions described above in this paragraph, including the use of the
proceeds from the Note Offering, the borrowings under the Bridge Facility, the
BAT Equity Issuance, the Equity Compensation and the Specified Dispositions and
the payment of transaction expenses related to the foregoing, are collectively
referred to herein as the “Transactions”.

 

1. Commitments and Agency Roles

You hereby appoint (i) JPMCB to act, and JPMCB hereby agrees to act, as sole and
exclusive administrative agent (in such capacity, the “Administrative Agent”)
for the Bridge Facility, (ii) each of JPMS and CGMI to act, and each of JPMS and
CGMI hereby agrees to act, as joint lead arranger and joint bookrunner (in such
capacities, the “Lead Arrangers”) for the Bridge Facility and (iii) Citi to act,
and Citi hereby agrees to act, as sole and exclusive syndication agent for the
Bridge Facility (the “Syndication Agent”). It is agreed that one or more other
financial institutions identified by you and us may be given such other roles
and titles as we mutually agree with respect to the Bridge Facility, it being
understood that (a) the Lead Arrangers, in active consultation with you, will
manage all aspects of the syndication, including decisions as to the selection
of institutions to be approached and when they are approached, when their
commitments will be accepted, which institutions will participate and the
allocations of the commitments among the lenders and the amount and, subject to
the Fee Letter (as defined below), distribution of fees among lenders,
(b) notwithstanding the foregoing, the Company may allocate titles to financial
institutions identified by it in consultation with the Lead Arrangers (except
that no additional joint lead arrangers, joint bookrunners or agents may be
appointed) and (c) JPMS shall be entitled to “left placement” in all marketing
materials (and all associated rights) with respect to the Bridge Facility.
Subject to this paragraph, each of the Lead Arrangers and the Administrative
Agent will have the rights and authority customarily given to financial
institutions in such roles. The Company has the right to reduce the amount of
the Bridge Facility by written notice to the Lead Arrangers.

JPMCB is pleased to advise you of its commitment to provide 50% of the principal
amount of the Bridge Facility and Citi is pleased to advise you of its
commitment to provide 50% of the principal amount of the Bridge Facility, in
each case subject only to the conditions set forth in the Conditions Annex.

Our fees for services related to the Bridge Facility are set forth in a separate
fee letter with the Company (the “Fee Letter”), dated as of the date hereof. In
consideration of the execution and delivery of this Commitment Letter by the
Commitment Parties, you agree to pay the fees and expenses set forth in Exhibit
A hereto and in the Fee Letter as and when payable in accordance with the terms
hereof and thereof. Except as otherwise set forth in this Commitment Letter, you
agree that no compensation (other than as expressly contemplated by this
Commitment Letter and the Fee Letter) will be paid in connection with the Bridge
Facility unless you and we will so agree.

 

2. Conditions Precedent

Our commitments hereunder to fund the Bridge Facility on the Closing Date and
our agreements to perform the services described herein are subject only to the
conditions expressly set forth in the Conditions Annex, and upon satisfaction
(or waiver by us) of such conditions, the funding of the Bridge Facility shall
occur (except to the extent the Notes are issued in lieu of the Bridge
Facility); it being

 

-2-



--------------------------------------------------------------------------------

understood and agreed that there are no other conditions (implied or otherwise)
to the commitments hereunder, including compliance with the other terms of this
Commitment Letter, the Fee Letter and the Loan Documents.

Notwithstanding anything in this Commitment Letter (including each of the
exhibits attached hereto), the Fee Letter, the Loan Documents or any other
letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations and warranties the
accuracy of which shall be a condition to availability and funding of the Bridge
Facility on the Closing Date shall be (A) such representations and warranties
made by the Target in the Acquisition Agreement as are material to the interests
of the Lenders, but only to the extent that the Company (or Merger Sub) have the
right (taking into account applicable cure periods) to terminate its (or Merger
Sub’s) obligations under the Acquisition Agreement or to refuse to consummate
the Acquisition (in each case, in accordance with the terms thereof) as a result
of a breach of such representations and warranties in the Acquisition Agreement
(determined without regard to whether any notice is required to be delivered by
you) (such representations, the “Acquisition Agreement Representations”) and
(B) the Specified Representations (as defined below) made in the Loan Documents
and (ii) the terms of the Loan Documents shall be in a form such that they do
not impair the availability or funding of the Bridge Facility on the Closing
Date if the conditions set forth in the Conditions Annex are satisfied (or
waived by you); provided that with respect to any guarantee to be provided by
the Target or any of its subsidiaries, if such guarantee cannot be provided as a
condition precedent solely because the directors or managers of the Target have
not authorized such guarantee and the election of new directors or managers to
authorize such guarantee has not taken place prior to the funding of the Bridge
Facility (such guarantee, “Duly Authorized Guarantee”), such election shall take
place and such Duly Authorized Guarantee shall be provided no later than 5:00
p.m., New York City time on the business day following the Closing Date. For
purposes hereof, “Specified Representations” means the representations and
warranties of the Company to be set forth in the Loan Documents relating to
organizational power and authority, the authorization, execution, delivery, and
enforceability, in each case relating to the borrowing under and performance of,
the Loan Documents; the incurrence of the Bridge Loans to be made under the
Bridge Facility and the provision of the guarantees thereof, do not conflict
with organizational documents of the Company or any other debt documents of the
Company and the Guarantors; Federal Reserve margin regulations; the incurrence
of the Loans and the use of the proceeds of the Bridge Facility not violating
the Patriot Act, anti-money laundering laws, laws applicable to sanctioned
persons as administered under OFAC and the FCPA; the loan parties not being and
not being controlled by sanctioned persons; the Investment Company Act; solvency
as of the Closing Date (after giving effect to the Transactions) of the Company
and its subsidiaries on a consolidated basis (solvency to be defined in a manner
consistent with the manner in which solvency is determined in the solvency
certificate to be delivered pursuant to paragraph 4 of the Conditions Annex).
This paragraph, and the provisions herein, shall be referred to as the “Limited
Conditionality Provisions”.

 

3. Syndication

As soon as is practicable after the execution and delivery of this Commitment
Letter (the “Syndication Commencement Date”), the Lead Arrangers intend to
syndicate the Bridge Facility to a group of financial institutions selected by
the Lead Arrangers (in consultation with the Company) (the “Syndication”; and
such financial institutions, together with the Lead Arrangers (or their
designated affiliates), the “Lenders”).

The Company agrees to use commercially reasonable efforts to ensure that the
Lead Arrangers’ syndication efforts benefit from the existing lending and
investment banking relationships of the Company and its subsidiaries and to the
extent practical and appropriate, the existing lending and investment banking
relationships of the Target and its subsidiaries. To facilitate an orderly and
successful

 

-3-



--------------------------------------------------------------------------------

syndication of the Bridge Facility, you agree that, from the date hereof until
the earliest of (a) 60 days after the Closing Date (as defined in Exhibit A) and
(b) the completion of a Successful Syndication (as defined in the Fee Letter)
(such period, the “Syndication Period”), the Company will not, without the prior
written consent of the Lead Arrangers, syndicate or issue, attempt to syndicate
or issue, announce or authorize the announcement of the syndication or issuance
of any debt facility or any debt for money borrowed of the Company or any of its
subsidiaries (other than (i) the Bridge Facility, (ii) the Notes,
(iii) refinancing (in consultation with the Lead Arrangers) of indebtedness,
including but not limited to existing notes or bonds, that mature within
eighteen months from the date of this Commitment Letter, (iv) other indebtedness
contemplated hereby and other indebtedness in an aggregate principal amount not
to exceed $300 million, (v) borrowings under the Existing Target Credit
Agreement (as defined in Exhibit A) or the Existing Credit Agreement (as defined
below), (vi) the arrangement and syndication of a revolving credit facility for
the Company (the “Revolving Facility”) to replace the Company’s existing
revolving credit facility available under the Company’s existing Credit
Agreement, dated as of October 8, 2013 among the Company, as borrower, JPMCB, as
administrative agent and the other parties from time to time party thereto (the
“Existing Credit Agreement”), or the arrangement of amendments to such Existing
Credit Agreement (it being understood that any such arrangement, syndication or
amendment will be coordinated with the syndication of the Bridge Facility in a
manner reasonably satisfactory to the Lead Arrangers) and (vii) the arrangement
and syndication (in consultation with the Lead Arrangers) of a term loan, to the
extent that the conditions to availability thereof are no more restrictive than
the conditions to availability of the Bridge Facility, in each case, if such
syndication, issuance or announcement would, in the judgment of the Lead
Arrangers, reasonably be expected to materially impair the initial syndication
of the Bridge Facility.

You agree during the Syndication Period to cooperate with us and provide
information reasonably required by us in connection with the Syndication
including: (i) the preparation of, as soon as practicable following the date
hereof, (and your using commercially reasonable efforts, to the extent practical
and appropriate and in all instances not in contravention of the terms of the
Acquisition Agreement, to cause the Target to assist in the preparation of) a
customary information package regarding the business and operations of the
Company, including, without limitation, the delivery of all information relating
to the Transactions prepared by or on behalf of the Company deemed reasonably
necessary by the Lead Arrangers to complete the Syndication (including pro forma
financial statements and projections for at least four years following the
Closing Date); (ii) the preparation of a customary information package for use
in bank meetings and other communications with prospective Lenders in connection
with the Syndication; (iii) arranging for direct contact between appropriate
senior management, representatives and advisors of the Company (and your using
commercially reasonable efforts, to the extent practical and appropriate and in
all instances not in contravention of the terms of the Acquisition Agreement, to
cause direct contact between appropriate senior management of the Target) with
prospective Lenders and participation of such persons in such meetings, in all
such cases at times mutually agreed upon; and (iv) the hosting, with the Lead
Arrangers, of one or more meetings with prospective Lenders as reasonably
requested by the Lead Arrangers and in each case at times and at such places as
are mutually agreed upon. You agree that the Lead Arrangers have the right to
place advertisements in financial and other newspapers and journals at their own
expense describing its services to the Company; provided that the Lead Arrangers
will submit a copy of any such advertisements to the Company for its approval,
which approval will not be unreasonably withheld or delayed. You further agree
that any references to the Lead Arrangers or any of their respective affiliates
made in advertisements or other marketing materials used in connection with the
Transactions are subject to the prior written approval of the Lead Arrangers
which approval shall not be unreasonably withheld or delayed. Without limiting
your obligations to assist with the Syndication as set forth herein, it is
understood that our commitments are not conditioned upon the syndication of, or
receipt of commitments in respect of, the Bridge Facility and we agree that, in
no event shall the commencement or completion of the Syndication, a Successful
Syndication (as defined in the Fee Letter) and the receipt of commitments from
other lenders constitute a condition to the availability

 

-4-



--------------------------------------------------------------------------------

and funding of the Bridge Facility on the Closing Date and notwithstanding
anything to the contrary contained in this Commitment Letter or the Fee Letter
or any other letter agreement or undertaking concerning the financing of the
Transactions to the contrary, your obligations to assist in syndication efforts
as provided herein (including the compliance with any of the provisions set
forth in clauses (i) through (iv) above), shall not constitute a condition to
the commitments hereunder or the funding of the Bridge Facility on the Closing
Date.

The Company will be solely responsible for the contents of any such information
package and presentation described in the first sentence of the foregoing
paragraph and all other information, documentation or other materials delivered
to us in connection therewith, and you acknowledge that the Lead Arrangers will
be using and relying upon such information without independent verification
thereof. You agree that, subject to the provisions of the next paragraph and
Section 8 hereof, such information regarding the Bridge Facility and information
provided by the Company or its representatives to the Lead Arrangers in
connection with the Bridge Facility (including, without limitation, draft and
execution versions of the Loan Documents, such information package, such
presentation, publicly filed financial statements and draft or final offering
materials relating to contemporaneous or prior securities issuances by the
Company) may be disseminated to potential Lenders and other persons through one
or more Internet sites (including an IntraLinks workspace) created for purposes
of syndicating the Bridge Facility (including hard copy and via electronic
transmissions).

At the request of the Lead Arrangers, the Company agrees to assist us in the
preparation of a version of the information memorandum and presentation that
does not contain material non-public information concerning the Company, the
Target, or their respective affiliates or securities. In addition, the Company
agrees, at our request, to identify any information materials that do not
contain material non-public information as “PUBLIC” and any information not
marked PUBLIC shall be deemed as being suitable only for distribution to
prospective Lenders who wish to receive material non-public information
(“Private Lenders”). Before distribution of any information, you agree to
execute and deliver to the Lead Arrangers (i) a customary letter in which you
authorize distribution of the information memorandum and other materials to
Lenders’ employees willing to receive material non-public information and (ii) a
letter in which you authorize distribution of the information memorandum and
other materials containing solely information that is not material non-public
information and represent that such information memorandum and other materials
do not contain any information that is material non-public information. The
Company further agrees that the following documents contain information that may
be distributed to all prospective Lenders (unless the Company notifies us
promptly that such document should only be distributed to Private Lenders):
(x) the drafts and the final Loan Documents, (y) administrative materials
prepared by the Lead Arrangers for prospective Lenders (including, without
limitation, a lender meeting invitation, bank allocation, if any, and funding
and closing memoranda) and (z) notifications of changes in the terms and
conditions of the Bridge Facility.

 

4. Information

The Company represents and covenants that (i) all written information (other
than projections, forward-looking information and information of a general
economic or industry-specific nature) that has been or will hereafter be
provided by or on behalf of the Company to the Commitment Parties, the Lenders
or any of their respective affiliates in connection with the Transactions (with
respect to information relating to the Target, to the best of the Company’s
knowledge), taken as a whole, was and will be, when furnished, true and correct
in all material respects and will not when furnished contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein, taken as a whole, not materially misleading in
light of the circumstances in which such statements were or are made and
(ii) any projections that have been or will be made available to the Commitment
Parties, the Lenders or any of their respective affiliates by or on behalf of
the Company in connection with the Transactions

 

-5-



--------------------------------------------------------------------------------

have been and will be prepared in good faith and that the information with
respect to the Company will be based upon accounting principles consistent with
the audited financial statements of the Company dated as of December 31, 2013
and upon assumptions that are believed by the preparer thereof to be reasonable
at the time made (it being understood that projections by their nature are
inherently uncertain and no assurances are being given that the results
reflected in such projections will be achieved). You agree that if at any time
prior to the later of the Syndication Period and the Closing Date (to the best
of your knowledge with respect to information and projections relating to the
Target) any of the representations in the preceding sentence would be incorrect
in any material respect if the information and projections were being furnished,
and such representations were being made, at such time, then, upon becoming
aware thereof, you will (or, with respect to information and projections
relating to the Target, you will use commercially reasonable efforts to cause
the Target to) promptly supplement, or cause to be supplemented, the information
and projections so that such representations will be correct in all material
respects under those circumstances.

The Company recognizes that, in providing our services pursuant to this
Commitment Letter, we will rely upon and assume the accuracy and completeness of
all of the financial, accounting, tax and other information discussed with or
reviewed by us for such purposes, and we do not assume responsibility for the
accuracy or completeness thereof. The Commitment Parties will have no obligation
to conduct any independent evaluation or appraisal of the assets or liabilities
of the Company or any other party or to advise or opine on any related solvency
issues.

 

5. Indemnification and Expenses

To induce us to enter into this Commitment Letter and the Fee Letter and to
proceed with the documentation of the Bridge Facility, you hereby agree to
(a) indemnify and hold harmless the Administrative Agent, the Syndication Agent,
each Lead Arranger and each other agent or co-agent (if any) designated by the
Lead Arrangers with respect to the Bridge Facility (each, an “Agent”), each
Commitment Party in any other capacity to which they may be appointed by you in
connection with the Transactions, each Lender (including, in any event, JPMCB
and Citi) and their respective affiliates and each partner, trustee,
shareholder, director, officer, employee, advisor, representative, agent,
attorney and controlling person thereof (each, an “Indemnified Person”) from and
against any and all actions, suits, proceedings (including any investigations or
inquiries), claims, losses, damages, liabilities or expenses, joint or several,
of any kind or nature whatsoever that may be brought by the Company, any of
their respective affiliates or any other person or entity and which may be
incurred by or asserted against or involve the Administrative Agent, any Lead
Arranger, the Syndication Agent, any other Agent, any Lender or any other
Indemnified Person as a result of or arising out of or in any way related to or
resulting from the Acquisition, this Commitment Letter, the Fee Letter, the
Bridge Facility, the Transactions or any related transaction contemplated hereby
or thereby or any use or intended use of the proceeds of the Bridge Facility
and, upon demand, to pay and reimburse the Administrative Agent, the Lead
Arrangers, the Syndication Agent, each other Agent, each Lender and each other
Indemnified Person for any reasonable legal or other out-of-pocket expenses
incurred in connection with investigating, defending or preparing to defend any
such action, suit, proceeding (including any inquiry or investigation) or claim
(including, without limitation, in connection with the enforcement of the
indemnification obligations set forth herein) (whether or not the Administrative
Agent, the Lead Arrangers, the Syndication Agent, any other Agent, any Lender or
any other Indemnified Person is a party to any action, suit, proceeding or claim
out of which any such expenses arise); provided that (x) your obligation to
reimburse the Indemnified Persons for legal expenses shall be limited to the
fees, charges and disbursements of one counsel to all Indemnified Persons in
connection with indemnification claims arising out of the same facts or
circumstances (and, if reasonably necessary in the judgment of primary counsel
to the Indemnified Persons, of one local counsel in any relevant jurisdiction)
and, solely in the case of an actual or potential conflict of interest, if
necessary or advisable in the judgment of primary

 

-6-



--------------------------------------------------------------------------------

counsel, of which you are notified in writing, of one additional counsel to the
affected Indemnified Persons, (y) you will not have to indemnify any Indemnified
Person against any claim, loss, damage, liability or expense to the extent the
same resulted from (i) the gross negligence, bad faith or willful misconduct of
the respective Indemnified Person or any of such Indemnified Person’s
affiliates, partners, trustees, shareholders, directors, officers, employees,
representatives or controlling person (any such person, a “Related Person”) (to
the extent determined by a court of competent jurisdiction in a final and
non-appealable judgment), (ii) a material breach by such Indemnified Person or
any of its Related Persons of this Commitment Letter (to the extent determined
by a court of competent jurisdiction in a final and non-appealable judgment) or
(iii) disputes solely among or between Indemnified Persons not relating to any
acts or omissions by the Company (other than disputes against the Administrative
Agent, Syndication Agent or any Lead Arranger in its capacity or in fulfilling
its role as the Administrative Agent, Syndication Agent or Lead Arranger or any
similar role under the Bridge Facility) and (z) each Indemnified Person will
repay to the Company any such reimbursement to the extent that it is determined
that such Indemnified Person is not entitled to indemnification by virtue of
clause (y) and (b) to reimburse, to the extent appropriately invoiced, each
Commitment Party and its affiliates on demand for all reasonable out-of-pocket
expenses (including due diligence expenses, syndication expenses, travel
expenses, and appropriately invoiced reasonable and actual fees, charges and
disbursements of a single law firm (in addition to local counsel to the extent
reasonably necessary) acting as counsel for the Commitment Parties and the
Administrative Agent) incurred in connection with the Bridge Facility and any
related documentation (including this Commitment Letter, the Fee Letter and the
definitive Loan Documents). Notwithstanding any other provision of this
Commitment Letter, none of the Administrative Agent, the Lead Arrangers, the
Syndication Agent any other Agent, any Lender or any other Indemnified Person
will be responsible or liable to you or any other person or entity for damages
arising from the use by others of any information or other materials obtained
through internet, electronic, telecommunications or other information
transmission systems except to the extent that such damages resulted from
(A) the gross negligence or willful misconduct of the respective Indemnified
Person or (B) a material breach by such Indemnified Person of this Commitment
Letter (in each case, to the extent determined by a court of competent
jurisdiction in a final and non-appealable judgment).

Promptly after receipt by any Indemnified Person of notice of the commencement
of any such action, suit, proceeding or claim, such Indemnified Person will
notify you in writing of the commencement thereof; provided that the omission to
so notify you will not relieve you of any liability which you may have hereunder
except to the extent you have been materially prejudiced by such failure. The
Company shall have the right to elect, in writing, to assume the defense or
control the settlement of any such claim or action and, upon such election, it
will not be liable for any legal costs subsequently incurred by such Indemnified
Person (other than reasonable costs of investigation and providing evidence) in
connection therewith, unless (i) the use of counsel chosen by the Company to
represent such Indemnified Person would present such counsel with an actual or
potential conflict of interest or (ii) the Company shall not have employed
counsel reasonably satisfactory to such Indemnified Person to represent such
Indemnified Person within a reasonable time after notice of the commencement of
such action, suit, proceeding or claim). Notwithstanding the foregoing, any
Indemnified Person shall have the right to settle any such claim or action
without the consent of the Company; provided that the Company shall have no
liability for any settlement entered into without its consent. Notwithstanding
the immediately preceding sentence, if at any time an Indemnified Person shall
have requested in accordance with this Commitment Letter that the Company
reimburse such Indemnified Person for reasonable, documented legal expenses or
other reasonable out-of-pocket expenses in connection with investigating or
defending any proceeding, the Company shall be liable for any settlement of any
proceeding effected without the Company’s written consent if (a) the Company has
been notified promptly (and in any event at least 5 business days in advance) of
such proposed settlement and such settlement is entered into at least 30 days
after receipt by you of such request for reimbursement and (b) the Company shall
not have reimbursed such Indemnified Person in accordance with such request
prior to the date of such settlement for all requested reimbursement amounts for
which such Indemnified Person is entitled in accordance with and subject to the
terms and conditions of this Commitment Letter.

 

-7-



--------------------------------------------------------------------------------

The Company will not, without the subject Indemnified Party’s written consent,
such consent not to be unreasonably withheld, conditioned or delayed, settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any claim, action or proceeding in respect of which indemnity may be
sought hereunder, whether or not any Indemnified Person is an actual or
potential party thereto, unless such settlement, compromise, consent or
termination (i) includes an unconditional release of each Indemnified Person
from any liabilities arising out of such claim, action or proceeding and
(ii) does not include any statement as to or any admission of fault,
culpability, wrong-doing or a failure to act by or on behalf of any Indemnified
Person.

The indemnity and reimbursement obligations of the Company under this Section 5
will be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company and the Indemnified Persons.

Neither we nor any other Indemnified Person will be responsible or liable to you
or any other person or entity for any indirect, special, punitive or
consequential damages which may be alleged as a result of this Commitment
Letter, the Fee Letter or the Transactions. You will not be responsible to us or
any other Indemnified Person or any other person or entity for any indirect,
special, punitive or consequential damages which may be alleged as a result of
this Commitment Letter, the Fee Letter or the Transactions; provided, that your
indemnity and reimbursement obligations under this Section 5 shall not be
limited by this sentence.

 

6. Assignments

This Commitment Letter may not be assigned by any party hereto without the prior
written consent of each of the other parties hereto (and any purported
assignment without such consent will be null and void), is intended to be solely
for the benefit of the parties hereto and is not intended to confer any benefits
upon, or create any rights in favor of, any person (including stockholders,
employees or creditors of the Company) other than the parties hereto (and any
Indemnified Person); provided that, in connection with the Syndication, each of
the Commitment Parties may assign commitments under the Bridge Facility, in
whole or in part, to Lenders (in each case, in accordance with and subject to
the limitations provided in Section 3 above and the next succeeding sentence).
Notwithstanding the Lead Arrangers’ right to syndicate the Bridge Facility and
receive commitments with respect thereto, (i) no assignment of a commitment
hereunder by either Commitment Party shall relieve, release or novate such
Commitment Party from its obligations hereunder (including its obligations to
fund the Bridge Facility on the Closing Date) in connection with any
syndication, assignment or participation of the Bridge Facility, including its
commitments in respect thereof, until after the funding of the Bridge Facility
on the Closing Date, (ii) no assignment or novation by any Commitment Party
shall become effective with respect to all or any portion of any such Commitment
Party’s commitments in respect of the Bridge Facility until after the initial
funding of the Bridge Facility and (iii) unless you otherwise agree in writing,
each Commitment Party shall retain exclusive control over all rights and
obligations with respect to its commitments in respect of the Bridge Facility,
including all rights with respect to consents, modifications, supplements,
waivers and amendments, until the Closing Date has occurred. Subject to the
limitations set forth above, the Commitment Parties reserve the right to employ
the services of their respective affiliates or branches in providing services
contemplated hereby and to allocate, in whole or in part, to their respective
affiliates or branches certain fees payable to the Commitment Parties in such
manner as the Commitment Parties and their respective affiliates or branches may
agree in their sole discretion and, to the extent so employed, such affiliates
and branches may agree in their sole discretion and, to the extent so employed,
such affiliates and branches shall be entitled to the benefits and protections
afforded to, and subject to the

 

-8-



--------------------------------------------------------------------------------

provisions governing the conduct of the Commitment Parties. It is understood
that to the extent any additional financial institutions become party hereto as
additional Commitment Parties (with the consent of each party hereto), the
commitments of the Commitment Parties on the date hereof will be reduced ratably
by the commitment of any such additional Commitment Party. This Commitment
Letter (including the Exhibits hereto) may not be amended or any term or
provision hereof waived or modified except by an instrument in writing signed by
each of the parties hereto.

 

7. USA PATRIOT Act Notification

Each of the Commitment Parties hereby notifies the Company that, pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it and each other Lender may be
required to obtain, verify and record information that identifies the Company
and the Guarantors (as defined in Exhibit A), which information includes the
name and address of the Company and other information that will allow the
Commitment Parties and each other Lender to identify the Company and the
Guarantors in accordance with the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act and is effective for the
Commitment Parties and each other Lender.

 

8. Sharing Information; Affiliate Activities; Absence of Fiduciary Relationship

Please note that this Commitment Letter, the Fee Letter and any written or oral
communications provided by the Commitment Parties or any of their respective
affiliates in connection with the Transactions are exclusively for the
information of the Board of Directors and senior management of the Company and
may not be disclosed to any person or entity or circulated or referred to
publicly without our prior written consent except, after providing written
notice to the Commitment Parties to the extent permitted by law, pursuant to
applicable law or compulsory legal process, including, without limitation, a
subpoena or order issued by a court of competent jurisdiction or by a judicial,
administrative or legislative body or committee. In addition, we hereby consent
to your disclosure of (i) this Commitment Letter and the Fee Letter and such
communications to the Company’s officers, directors, agents and advisors who are
directly involved in the consideration of the Bridge Facility to the extent you
notify such persons of their obligations to keep this Commitment Letter, the Fee
Letter and such communications confidential and such persons agree to hold the
same in confidence, (ii) this Commitment Letter or the information contained
herein (but not the Fee Letter or the information contained therein, other than
a version of the Fee Letter redacted in a manner reasonably satisfactory to the
Commitment Parties) (A) in any public or regulatory filing relating to the
Acquisition, the Bridge Facility or the Notes, if advised by counsel to the
Company that such disclosure is required, (B) in any syndication or other
marketing materials, prospectus or other offering memorandum, and (C) to (x) the
Target and its subsidiaries, BAT and their respective affiliates and their and
their affiliates’ respective officers, directors, employees, agents, attorneys,
accountants, advisors and controlling persons, in each case, on a confidential
and need-to-know basis and (y) any ratings agency on a confidential basis,
(iii) the aggregate amounts contained in the Fee Letter as part of the
projections, pro forma information or a generic disclosure of aggregate sources
and uses related to fee amounts related to the Transactions to the extent
customary or required in offering and marketing materials for the Bridge
Facility or the Notes or to the extent required in any public or regulatory
filing relating to the Transactions and (iv) the term sheets attached to this
Commitment Letter to potential debt providers in coordination with us to obtain
commitments to the Bridge Facility from such potential debt providers; provided
that the foregoing restrictions shall cease to apply to the extent such
information becomes publicly available other than by reason of disclosure in
violation of this paragraph.

The Commitment Parties shall use all nonpublic information received by them in
connection with the Transactions solely for the purposes of providing the
services that are the subject of this Commitment

 

-9-



--------------------------------------------------------------------------------

Letter and the transactions contemplated hereby and shall treat confidentially
all such information; provided, however, that nothing herein shall prevent any
Commitment Party from disclosing any such information (a) to any Lenders or
participants or prospective Lenders or participants, (b) in any legal, judicial,
administrative proceeding or other process or otherwise as required by
applicable law or regulations (in which case such Commitment Party shall
promptly notify you, in advance, to the extent permitted by law), (c) upon the
request or demand of any regulatory authority having jurisdiction over such
Commitment Party or its affiliates (in which case such Commitment Party shall,
except with respect to any audit or examination conducted by bank accountants or
any governmental bank regulatory authority exercising examination or regulatory
authority, give you notice thereof to the extent lawfully permitted to do so),
(d) to the employees, legal counsel, independent auditors, professionals and
other experts or agents of such Commitment Party (collectively,
“Representatives”) who are informed of the confidential nature of such
information, (e) to any of its respective affiliates solely in connection with
the Transactions (provided that such information shall be provided on
confidential basis), (f) to the extent any such information becomes publicly
available other than by reason of disclosure by such Commitment Party, its
affiliates or Representatives in breach of this Commitment Letter, (g) for
purposes of establishing a “due diligence” or other similar defense and (h) for
purposes of enforcing the rights of the Commitment Parties under this Commitment
Letter; provided that the disclosure of any such information to any Lenders or
prospective Lenders or participants or prospective participants referred to
above shall be made subject to the acknowledgment and acceptance by such Lender
or prospective Lender or participant or prospective participant that such
information is being disseminated on a confidential basis in accordance with the
standard syndication processes of such Commitment Party or customary market
standards for dissemination of such types of information. The obligations of the
Commitment Parties under this paragraph shall remain in effect until the earlier
of (i) two years from the date hereof and (ii) the date the Loan Documents are
entered into, at which time any confidentiality undertaking in the Loan
Documents shall supersede the provisions of this paragraph.

You acknowledge that the Commitment Parties and their respective affiliates may
from time to time effect transactions, for their own account or the account of
customers, and may hold positions in loans or options on loans of the Company
and other companies that may be the subject of the transactions contemplated by
this Commitment Letter and the Fee Letter. In addition the Commitment Parties
and their respective affiliates are full service securities firms and as such
may from time to time effect transactions, for their own account or the account
of customers, and may hold long or short positions in securities or options on
securities of the Company and other companies that may be the subject of the
transactions contemplated by this Commitment Letter and Fee Letter. In addition,
you acknowledge that the Commitment Parties have adopted policies and procedures
designed to preserve the independence of their research analysts, whose views
may differ from those of their respective investment banking affiliates. The
Commitment Parties acknowledge, however, that trading in the Company’s or the
Target’s securities after receipt of any non-public information disclosed
pursuant to this Commitment Letter until and unless it has been made public, or
its improper disclosure to others, could result in violations of federal
securities laws. The Commitment Parties and their respective affiliates may have
economic interests that are different from or conflict with those of the Company
regarding the Transactions and the other transactions contemplated by this
Commitment Letter and the Fee Letter. You acknowledge that the Commitment
Parties have no obligation to disclose such interests and transactions to you by
virtue of any fiduciary, advisory or agency relationship and you agree that you
will not assert any claim based on alleged breach of fiduciary duty or advisory
or agency relationship. You acknowledge that the transactions contemplated by
this Commitment Letter and the Fee Letter (including the exercise of rights and
remedies hereunder and thereunder) are arms’-length commercial transactions and
that we are acting as principal and in our own best interests. The Company is
relying on its own experts and advisors to determine whether the transactions
contemplated by this Commitment Letter and the Fee Letter are in the Company’s
best interests. You agree that we will act under this Commitment Letter and the
Fee Letter as an independent contractor. In addition, we may employ the services
of our respective affiliates in

 

-10-



--------------------------------------------------------------------------------

providing certain services hereunder and may exchange with such affiliates
information concerning the Company and other companies that may be the subject
of the transactions contemplated by this Commitment Letter and the Fee Letter
and such affiliates will be entitled to the benefits afforded to us hereunder.

Consistent with our policies to hold in confidence the affairs of our customers,
we will not use or disclose confidential non-public information obtained from
you by virtue of the Transactions in connection with our performance of services
for any of our other customers. Furthermore, you acknowledge that neither we nor
any of our respective affiliates have an obligation to use in connection with
the Transactions, or to furnish to you, confidential information obtained or
that may be obtained by us from any other person.

Please note that the Commitment Parties and their respective affiliates do not
provide tax, accounting or legal advice.

 

9. Waiver of Jury Trial; Governing Law; Submission to Jurisdiction; Surviving
Provisions

ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION, SUIT, PROCEEDING OR CLAIM
ARISING IN CONNECTION WITH OR AS A RESULT OF ANY MATTER REFERRED TO IN THIS
COMMITMENT LETTER OR THE FEE LETTER IS HEREBY WAIVED BY THE PARTIES HERETO. THIS
COMMITMENT LETTER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK, PROVIDED, HOWEVER, THAT (I) THE LAWS OF THE STATE OF DELAWARE SHALL GOVERN
IN DETERMINING (A) THE INTERPRETATION OF THE DEFINITION OF MATERIAL ADVERSE
EFFECT AND WHETHER OR NOT A MATERIAL ADVERSE EFFECT HAS OCCURRED, (B) THE
ACCURACY OF ANY ACQUISITION AGREEMENT REPRESENTATION AND WHETHER AS A RESULT OF
ANY INACCURACY THEREOF YOU OR MERGER SUB HAVE THE RIGHT (WITHOUT REGARD TO ANY
NOTICE REQUIREMENT AND TAKING INTO ACCOUNT ANY APPLICABLE CURE PROVISIONS) TO
TERMINATE YOUR OR ITS OBLIGATIONS UNDER THE ACQUISITION AGREEMENT OR TO REFUSE
TO CONSUMMATE THE ACQUISITION AND (C) WHETHER THE ACQUISITION HAS BEEN
CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT (IN EACH
CASE WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF DELAWARE) AND (II) THE
LAWS OF THE STATE OF NORTH CAROLINA SHALL GOVERN IN DETERMINING ANY MATTERS
RELATED TO APPROVALS AND RELATED ACTIONS BY THE COMPANY OR ITS BOARD OR
SHAREHOLDERS OR THE CONDUCT OF THE COMPANY’S BOARD OR OFFICERS (WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF NORTH CAROLINA. Each of the parties hereto
hereby irrevocably and unconditionally (i) submits, for itself and its property,
to the exclusive jurisdiction of (a) the Supreme Court of the State of New York,
New York County, located in the Borough of Manhattan and (b) the United States
District Court for the Southern District of New York, located in the Borough of
Manhattan, and any appellate court from any such court, in any action, suit,
proceeding or claim arising out of or relating to the Transactions or the other
transactions contemplated by this Commitment Letter or the Fee Letter or the
performance of services hereunder or thereunder and agrees that all claims in
respect of any such action, suit, proceeding or claim may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court, (ii) waives, to the fullest extent that it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any action, suit,

 

-11-



--------------------------------------------------------------------------------

proceeding or claim arising out of or relating to this Commitment Letter or the
Fee Letter or the transactions contemplated hereby or thereby or the performance
of services hereunder or thereunder in any such New York State or Federal court
and (iii) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of any such action, suit, proceeding or
claim in any such court. Each of the parties hereto agrees to commence any such
action, suit, proceeding or claim either in the United States District Court for
the Southern District of New York or in the Supreme Court of the State of New
York, New York County located in the Borough of Manhattan. A final judgment in
any such suit, action or proceeding brought in any such court may be enforced in
any other courts to whose jurisdiction you are or may be subject, by suit upon
judgment.

This Commitment Letter is issued for your benefit only and no other person or
entity (other than the Indemnified Persons) may rely hereon.

The provisions of Sections 3, 4, 5, 8 and this Section 9 of this Commitment
Letter will survive any termination or completion of the transactions
contemplated by this Commitment Letter and the Fee Letter including, without
limitation, whether the Loan Documents are executed and delivered and whether or
not the Bridge Facility is made available or any loans under the Bridge Facility
are disbursed.

 

10. Termination; Acceptance

Our commitments hereunder and our agreements to provide the services described
herein (but not the Fee Letter) will terminate upon the first to occur of
(i) the consummation of all components of the Acquisition (including any funding
of the Bridge Facility made in connection therewith), (ii) after the execution
of this Commitment Letter by you and prior to the consummation of the
Acquisition, the termination of the Acquisition Agreement in accordance with its
terms in the event that the Acquisition is not consummated, and (iii) 11:59 p.m.
(New York City time) on July 15, 2015, subject to automatic extension, without
further action by or consent of any parties hereto, for (x) an additional six
months to the extent the End Date (as such term is defined in the Acquisition
Agreement) is extended or deemed extended by six months pursuant to the terms of
the Acquisition Agreement or (y) up to 10 business days to the extent the End
Date is extended or deemed extended pursuant to the terms of the Acquisition
Agreement, unless the Bridge Facility has been consummated and the Loans
thereunder funded on or before such date (or such extended date) on the terms
and subject to the conditions set forth herein and in Exhibit B hereto.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof. This Commitment Letter and the Fee Letter are the only agreements that
have been entered into among the parties hereto with respect to the Bridge
Facility and set forth the entire understanding of the parties with respect
thereto and supersede any prior written or oral agreements among the parties
hereto with respect to the Bridge Facility. Those matters that are not covered
or made clear in this Commitment Letter or in the Fee Letter are subject to
mutual agreement of the parties. This Commitment Letter is in addition to the
agreements of the parties set forth in the Fee Letter. No person has been
authorized by the Commitment Parties to make any oral or written statements that
are inconsistent with this Commitment Letter.

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the enclosed copy of this Commitment Letter,
together, if not previously executed and delivered, with the Fee Letter on or
before 9:00 a.m. (New York City time) on July 15, 2014, whereupon this
Commitment Letter and the Fee Letter will become binding agreements between us.
If not signed and returned as described in the preceding sentence by such time
and date, this offer will terminate on such date.

 

-12-



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank.]

 

-13-



--------------------------------------------------------------------------------

Very truly yours, JPMORGAN CHASE BANK, N.A, By:  

/s/ Tony Yung

  Name:   Tony Yung   Title:   Executive Director J.P. MORGAN SECURITIES LLC By:
 

/s/ Thomas Delaney

  Name:   Thomas Delaney   Title:   Executive Director

 

[Signature Page – Commitment Letter]



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Michael Vondriska

  Name:   Michael Vondriska   Title:   Authorized Signatory

 

[Signature Page – Commitment Letter]



--------------------------------------------------------------------------------

REYNOLDS AMERICAN INC. By:  

/s/ Thomas R. Adams

  Name:   Title:

 

[Signature Page – Commitment Letter]



--------------------------------------------------------------------------------

Exhibit A

364-Day Senior Unsecured Bridge Facility

Summary of Terms and Conditions

Capitalized terms not otherwise defined herein shall have the same meanings as
specified with respect thereto in the Commitment Letter to which this Exhibit A
is attached.

 

I. PARTIES

 

Borrower:   Reynolds American Inc. (the “Company”). Guarantors:   Target and its
subsidiaries and each subsidiary of the Company that is required to be a
guarantor under the Existing Credit Agreement. Joint Lead Arrangers and
Joint Bookrunners:   J.P. Morgan Securities LLC (“JPMS”) and Citigroup Global
Markets Inc. (“CGMI”) will act as joint lead arrangers and joint bookrunners for
the Bridge Facility (in such capacities, the “Lead Arrangers”). Administrative
Agent:   JPMorgan Chase Bank, N.A. (“JPMCB”) will act as the sole and exclusive
administrative agent for the Bridge Facility (in such capacity, the
“Administrative Agent”). Syndication Agent:   An affiliate of CGMI will act as
the sole and exclusive syndication agent for the Bridge Facility (in such
capacity, the “Syndication Agent”). Lenders:   A syndicate of banks, financial
institutions and other entities, including JPMCB and Citi and/or any of their
respective affiliates, arranged by the Lead Arrangers (in consultation with the
Company) (collectively, the “Lenders”).

 

II. THE FACILITY

 

Type and Amount of Facility:   364-day senior unsecured term loan bridge
facility in an aggregate principal amount of up to $9,000.0 million (the “Bridge
Facility”). Availability:   The loans (the “Loans”) under the Bridge Facility
shall be made in a single drawing on the Closing Date and any undrawn
commitments under the Bridge Facility (the “Commitments”) shall automatically be
terminated at 5:00 P.M. (New York City time) on the Closing Date. Maturity:  
The Loans shall mature and be payable in full on the date that is 364 days after
the Closing Date (the “Maturity Date”). There shall be no amortization with
respect to the Loans. Purpose:   The proceeds of the Loans shall be used to
finance, in part, a portion of the purchase price for the Acquisition, and fees
and expenses in connection with the Transactions.

 

III. CERTAIN PAYMENT PROVISIONS

 

Fees and Interest Rates:   As set forth on Annex I to this Exhibit A. Optional
Prepayments:   The Loans may be prepaid at par by the Company without premium or
penalty (other than the payment of customary LIBO Rate breakage amounts) in
minimum amounts to be agreed upon. Any optional prepayments of the Loans may not
be reborrowed.

 

A-1



--------------------------------------------------------------------------------

Mandatory Prepayments/ Commitment Reductions:   The following amounts shall be
applied (without duplication) to prepay the Loans (and, prior to the Closing
Date, the Commitments, pursuant to the Commitment Letter and the Loan Documents,
shall be automatically and permanently reduced by such amounts):   (a)   100% of
the net cash proceeds (including in escrow) of any incurrence of other debt for
borrowed money (other than Excluded Debt (as defined below)) and any sale or
issuance of debt securities, equity securities or equity-linked securities
(other than (i) issuances pursuant to employee or director stock plans or other
similar compensation arrangements, (ii) the net cash proceeds of the BAT Equity
Issuance, (iii) the net cash proceeds of the Equity Compensation or (iv) upon
conversion or exercise of outstanding securities or options) by the Company or
any of its subsidiaries, in each case on or after the date of the Commitment
Letter; and   (b)   100% of the net cash proceeds to the extent not reinvested
or committed to be reinvested within 9 months following receipt) of any asset
sale or other disposition (including as a result of casualty or condemnation) by
the Company or any of its subsidiaries, in each case on or after the date of the
Commitment Letter, except for (i) the sale of inventory, receivables or other
assets, in each case, in the ordinary course of business, (ii) the Specified
Dispositions, (iii) dispositions in the ordinary course of business of the
Company or any of its Subsidiaries of obsolete equipment and other assets unfit
for use or sale and (iv) other asset sales and dispositions having net cash
proceeds up to $25.0 million in the aggregate.   For the purposes hereof,
“Excluded Debt” means (i) intercompany debt among the Company and/or its
subsidiaries, (ii) borrowings under the Existing Credit Agreement for ordinary
course working capital purposes, and borrowings under the Existing Credit
Agreement to finance up to $500 million of the Acquisition (including any fees
and expenses incurred in connection therewith), (iii) indebtedness incurred for
the purpose of refinancing of existing indebtedness of the Company and its
Subsidiaries, including but not limited to the refinancing of existing notes or
bonds (other than the Notes), and (iv) other debt (other than the Notes) in an
aggregate principal amount up to $300 million.   Any mandatory prepayment of the
Loans may not be reborrowed.   In addition, the Commitments shall be
automatically and permanently reduced by the amount of commitments obtained by
the Company or any of its subsidiaries upon entering into a committed but
unfunded term loan or similar agreement in connection with the financing of the
Transactions, to the extent that the conditions to availability thereof are no
more restrictive than the conditions to availability of the Bridge Facility.

IV.   CERTAIN CONDITIONS

    Conditions to Availability of
Loans:   The availability of the borrowing under the Bridge Facility shall be
subject solely to the satisfaction (or waiver by the Commitment Parties) of the

 

A-2



--------------------------------------------------------------------------------

  conditions set forth in the Conditions Annex. The date on which the conditions
set forth in the Conditions Annex have been satisfied (or waived by the
Commitment Parties), the “Closing Date”.

V.     CERTAIN DOCUMENTATION MATTERS

Credit Documentation:   The definitive financing documentation for the Bridge
Facility (the “Loan Documents”) shall be (i) substantially consistent in all
material respects with the Existing Credit Agreement and (ii) contain the terms
set forth in this Term Sheet (the “Documentation Considerations”).
Representations & Warranties, Covenants and Events of Default:   The Loan
Documents shall contain representations and warranties (each to be made on the
date of the Loan Documents and the Closing Date), covenants and events of
default substantially similar in all material respects to the corresponding
provisions of the Existing Credit Agreement (with customary changes to reflect
the 364-day bridge nature of the financing); provided that (without limiting the
foregoing) the representations and warranties and covenants shall include
customary provisions reasonably satisfactory to the Administrative Agent;
provided further that the only representations and warranties the accuracy of
which shall be a condition to availability and funding of the Bridge Facility on
the Closing Date shall be the Acquisition Agreement Representations and the
Specified Representations. Financial Covenants:  

Maximum Consolidated Leverage Ratio with financial definitions and levels to be
mutually agreed.

 

Minimum Consolidated Interest Coverage Ratio with financial definitions and
levels to be mutually agreed.

Voting:   Amendments and waivers with respect to the Loan Documents shall
require, subject to the “Defaulting Lender” provisions referred to below, the
approval of Lenders holding not less than a majority of the aggregate amount of
the Loans and commitments under the Bridge Facility (the “Required Lenders”),
except that (a) the consent of each Lender directly affected thereby shall be
required with respect to (i) reductions in the amount or extensions of the
scheduled date of final maturity of any Loan, (ii) reductions in the rate of
interest or any fee or extensions of any due date thereof, (iii) increases in
the amount or extensions of the expiry date of any Lender’s commitment and (iv)
modifications to the pro rata provisions of the Loan Documents and (b) the
consent of 100% of the Lenders shall be required with respect to (i)
modifications to any of the voting percentages and (ii) releases of all or
substantially all of the Guarantors from their guarantees. Assignments and
Participations:   The Lenders shall be permitted to assign all or a portion of
their Loans and Commitments with the consent, not to be unreasonably withheld or
delayed, of (a) the Company, unless (i) the assignee is a Lender, an affiliate
of a Lender or, only with respect to an assignment made after the Closing Date,
an Approved Fund (as defined below) or (ii) an event of default under the Loan
Documents has occurred and is continuing, and (b) the Administrative Agent,
unless a Loan is being assigned to an existing Lender, an affiliate thereof or,
only with respect to an assignment made after the Closing Date, an approved
fund. In the case of partial assignments (other than to another Lender or to an
affiliate of a Lender), the minimum assignment amount shall be $1,000,000,
unless otherwise agreed

 

A-3



--------------------------------------------------------------------------------

  by the Company and the Administrative Agent. If the consent of the Company is
required in connection with any assignment, it shall be deemed to have provided
such consent unless it has notified the Administrative Agent of its refusal to
give such consent with ten (10) business days of receiving a written request for
its consent to such assignment. As used herein, the term “Approved Fund” means:
any entity that is (or will be) engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its activities and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.   The Lenders shall also be
permitted to sell participations in their Loans. Participants shall have the
same (but no greater) benefits as the Lenders with respect to yield protection
and increased cost provisions. Voting rights of participants shall be limited to
those matters with respect to which the affirmative vote of the specific Lender
from which it purchased its participation would be required as described under
“Voting” above.   Customary pledges of Loans in accordance with applicable law
shall be permitted without restriction. Promissory notes shall be issued under
the Bridge Facility only upon request. Yield Protection:   The Loan Documents
shall contain customary provisions (a) protecting the Lenders against increased
costs or loss of yield resulting from changes in reserve, tax, capital adequacy
and other requirements of law (provided, that for the purposes of determining a
change in law, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III, and all requests, rules, guidelines or directives promulgated under,
or issued in connection with, either of the foregoing, shall be deemed to have
been introduced or adopted after the date of the Loan Documents, regardless of
the date enacted, adopted or issued and (b) indemnifying the Lenders for
“breakage costs” incurred in connection with, among other things, any payment or
prepayment of a LIBOR Loan (as defined in Annex I) on a day other than the last
day of an interest period with respect thereto or any failure to borrow a LIBOR
Loan on the date specified in the applicable borrowing notice. Expenses and
Indemnification:   The Company shall pay (a) all reasonable and documented
out-of-pocket expenses of the Administrative Agent and the Lead Arrangers
(including reasonable and documented fees, disbursements and other charges of
Cahill Gordon & Reindel LLP) and associated with the syndication of the Bridge
Facility and the preparation, execution, delivery and administration of the Loan
Documents and any amendment or waiver with respect thereto (including, without
limitation, the reasonable and documented fees, disbursements and other charges
of counsel (but limited, in the case of legal fees and expenses, to the
reasonable and documented fees, disbursements and other charges of one counsel
to the Administrative Agent and the Lead Arrangers taken as a whole and, if
necessary, of one local counsel in any relevant jurisdiction) and (b) all
reasonable and documented out-of-pocket expenses of the Administrative Agent and
the Lenders (including, without limitation, the fees, disbursements and other
charges of counsel) in connection with the enforcement of the Loan Documents
(but limited, in the case of legal fees and expenses, to the reasonable and
documented fees, disbursements and other charges of one counsel to the
Administrative Agent and the Lenders taken as a whole and, if necessary, of one
local counsel in any relevant jurisdiction, and solely in the case of a conflict
of interest, one additional counsel in each relevant jurisdiction to each group
of affected persons similarly situated taken as a whole).

 

A-4



--------------------------------------------------------------------------------

  Subject to the limitations set forth in Section 5 of the Commitment Letter,
the Administrative Agent, the Lead Arrangers and the Lenders (and their
affiliates and their respective officers, directors, employees, advisors and
agents) will have no liability for, and will be indemnified and held harmless
against, any loss, liability, cost or expense incurred in respect of the
financing contemplated hereby or the use or the proposed use of proceeds of the
Bridge Facility (except to the extent found by a final, non-appealable judgment
of a court of competent jurisdiction to have resulted primarily from the gross
negligence or willful misconduct of, or material breach of the Credit
Documentation by the indemnified party) (but limited, in the case of legal fees
and expenses, to the reasonable and documented fees, disbursements and other
charges of one counsel to all indemnified persons taken as a whole and, if
necessary, of one local counsel in any relevant jurisdiction, and solely in the
case of a conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected indemnified persons similarly situated
taken as a whole). Governing Law and Forum:   New York. Counsel to the
Administrative Agent and the Lead Arrangers:   Cahill Gordon & Reindel LLP.

 

A-5



--------------------------------------------------------------------------------

Annex I

Interest and Certain Fees

 

Interest Rate Options:   The Company may elect that the Loans bear interest at a
rate per annum equal to:   (i)   the ABR plus the Applicable Margin; or   (ii)  
the Adjusted LIBO Rate plus the Applicable Margin.   As used herein:   “ABR”
when used in reference to any loan or borrowing, refers to whether such loan, or
the loans comprising such borrowing, bear interest at a rate determined by
reference to the Alternate Base Rate   “Alternate Base Rate” means, for any day,
a rate per annum equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus  1⁄2 of 1%
and (c) the Adjusted LIBO Rate for a one month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%, provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any
day shall be based on the LIBO Screen Rate at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
  “Adjusted LIBO Rate” means the LIBO Rate, as adjusted for statutory reserve
requirements for eurocurrency liabilities (if any).   “Applicable Margin” means
a percentage determined in accordance with the pricing grid attached hereto as
Annex I-A (the “Pricing Grid”).   “Interest Period” means with respect to any
Eurodollar borrowing, the one, two, three or six months period commencing on the
date of such borrowing as the Company may elect.   “LIBO Rate” means, with
respect to any Eurodollar borrowing for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for U.S. Dollars
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided further that if the Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBO Rate shall be the Interpolated Rate; provided
that if any Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

A-I-1



--------------------------------------------------------------------------------

Interest Payment Dates:  

In the case of Loans bearing interest based upon the ABR (“ABR Loans”),
quarterly in arrears on the last business day of each March, June, September and
December.

 

In the case of Loans bearing interest based upon the Adjusted LIBO Rate (“LIBOR
Loans”), on the last day of each relevant interest period and, in the case of
any interest period longer than three months, on each successive date three
months after the first day of such interest period.

Commitment Fees:   The Company shall pay, or cause to be paid, commitment fees
(the “Commitment Fees”) to each Lender under the Bridge Facility a commitment
fee of 0.20% on the daily average undrawn Commitments of such Lender, accruing
during the period commencing on the later of (i) the date that is 60 days
following the date of the Commitment Letter and (ii) the date of execution of
the credit agreement for the Bridge Facility, payable in arrears upon the
earlier to occur of (i) the Closing Date and (ii) the termination of the
Commitments. Duration Fees:   The Company shall pay, or cause to be paid,
duration fees (the “Duration Fees”) for the account of each Lender in amounts
equal to the percentage, as determined in accordance with the grid below, of the
principal amount of the Loan of such Lender outstanding at the close of
business, New York City time, on each date set forth in the grid below, payable
on each such date:

 

Duration Fees   90 days after the     180 days after the     270 days after the
  Closing Date     Closing Date     Closing Date     0.50 %      0.75 %     
1.00 % 

 

Default Rate:   At any time when the principal of or interest on any Loan or any
fee or other amount payable by the Company is not paid when due, such overdue
amount shall bear interest at a rate per annum equal to (i) in the case of
overdue principal of any Loan, 2% above the rate otherwise applicable thereto or
(ii) in the case of any other amount, 2% above the rate applicable to ABR Loans.
Rate and Fee Basis:   All per annum rates shall be calculated on the basis of a
year of 360 days (or 365/366 days, in the case of ABR Loans the interest rate
payable on which is then based on the Prime Rate) for actual days elapsed.

 

A-I-2



--------------------------------------------------------------------------------

Annex I-A to

Exhibit A

Project Diamond

Bridge Facility Pricing Grid

 

     Applicable Margin        Closing Date through 89
days after Closing Date     

90 days after Closing

Date through 179 days

after Closing Date

    

180 days after Closing

Date through 269 days

after Closing Date

    

270 days after Closing

Date and thereafter

  Company’s Index Debt Rating (S&P or Moody’s)    ABR
Loans      LIBOR
Loans      ABR
Loans      LIBOR
Loans      ABR
Loans      LIBOR
Loans      ABR
Loans      LIBOR
Loans  

Baa2 and BBB or higher

     50 bps         150 bps         75 bps         175 bps         100 bps      
  200 bps         125 bps         225 bps   

Baa3 and BBB-

     75 bps         175 bps         100 bps         200 bps         125 bps   
     225 bps         150 bps         250 bps   

Lower than Baa3 and BBB- (or no Index Debt Rating is available from either
Rating Agency)

     100 bps         200 bps         125 bps         225 bps         150 bps   
     250 bps         175 bps         275 bps   

For purposes of the foregoing, (a) if the ratings established or deemed to have
been established by Moody’s or S&P for any Index Debt shall fall within
different rating levels, the Applicable Margin shall be based on the rating
level corresponding to the higher of such ratings, unless one of the two ratings
is two or more Categories lower than the other, in which case the Applicable
Margin shall be determined by reference to the Category next below that of the
higher of the two ratings; (b) if any rating for any Index Debt established or
deemed to have been established by Moody’s or S&P shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency and (c) at all times during which there shall exist any
Event of Default, the Applicable Margin shall be determined pursuant to the
Pricing Grid on the same basis as if no “Index Debt Rating” were available from
either Ratings Agency. Each change in the Applicable Margin shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if any such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend the references to
specific ratings to reflect such changed rating system or the non-availability
of ratings from such rating agency, and pending the effectiveness of any such
amendment, the ratings of such rating agency most recently in effect prior to
such change or cessation shall be employed in determining the Applicable Margin.
For the purposes hereof, “Index Debt” means the senior, unsecured, long-term
Indebtedness for borrowed money of the Company that is not guaranteed by any
other person (other than a Subsidiary guarantor) or subject to any other credit
enhancement.

 

Annex I-A to Exhibit A



--------------------------------------------------------------------------------

Exhibit B

Summary of Conditions1

The borrowings under the Bridge Facility shall be subject to the following
conditions:

 

1. Concurrent Transactions; Dispositions. The Acquisition will have been
consummated or will be consummated substantially concurrently with the funding
under the Bridge Facility in all material respects in accordance with the
Acquisition Agreement after giving effect to any modifications, amendments,
supplements, consents, waivers or requests thereto, other than those
modifications, amendments, supplements, consents, waivers or requests (including
the effects of any such requests) that are materially adverse to the interests
of the Lenders or the Commitment Parties, unless consented to in writing by the
Lead Arrangers (which consent shall not be unreasonably withheld or delayed), it
being understood that any (i) modification, amendment, supplement, consent,
waiver or request under the Acquisition Agreement that results in a decrease in
the purchase price shall not be deemed to be materially adverse to the interests
of the Lead Arrangers or the Lenders; provided that, any such reduction shall be
allocated entirely to reduce the commitments under the Bridge Facility or
ratably to reduce (x) commitments under the Bridge Facility and (y) the
requirement of cash on hand and the BAT Equity Issuance (so long as BAT’s
percentage ownership of the Company’s common equity after giving effect to the
Transactions is 42.17832%) intended to be used to finance the Acquisition and
(ii) amendment, waiver or modification to the definition of “Company Material
Adverse Effect” or the “lender protection provisions” in Sections 8.02(g), 8.03,
8.04, 9.07, 9.08(c) and 9.11 of the Acquisition Agreement shall be deemed to be
materially adverse to the interests of the Lead Arrangers and the Lenders. The
Specified Dispositions will be consummated substantially concurrently with the
funding under the Bridge Facility and the consummation of the Acquisition in
accordance with the terms of the Asset Purchase Agreement as in effect on the
date hereof and after giving effect to any modifications, amendments,
supplements, replacements or substitutions (in each case, in whole or in part),
consents, waivers or requests thereto, other than those modifications,
amendments, supplements, replacements, substitutions, consents, waivers or
requests (including the effects of any such requests) that result in
(a) additional assets exceeding in the aggregate $250 million becoming part of
the Specified Dispositions or (b) a Substantial Detriment (as defined in the
Acquisition Agreement on the date hereof) unless either such addition of assets
or Substantial Detriment is consented to in writing by the Lead Arrangers (which
consent shall not be unreasonably withheld or delayed). The BAT Equity Issuance
will be consummated substantially concurrently with the funding under the Bridge
Facility.

 

2. Except (i) as set forth in the Company Disclosure Letter (as such term is
defined in the Acquisition Agreement) delivered by the Target to the Company on
the date of the Acquisition Agreement (the “Target Disclosure Letter”),
(ii) with respect to any information set forth in one section or subsection of
the Target Disclosure Letter to the extent that it is reasonably apparent from
the wording of such disclosure that such disclosure applies to the foregoing or
(iii) as set forth in the Company SEC Documents (as defined in the Acquisition
Agreement) filed since January 1, 2014, but prior to the date of the Acquisition
Agreement (excluding all disclosures in any “Risk Factor” sections and any
disclosures included in any such Company SEC Documents

 

1  Capitalized terms used in this Exhibit B shall have the meanings set forth in
the other Exhibits attached to the Commitment Letter to which this Exhibit B is
attached (the “Commitment Letter”). In the case of any such capitalized term
that is subject to multiple and differing definitions, the appropriate meaning
thereof in this Exhibit B shall be determined by reference to the context in
which it is used.

 

B-1



--------------------------------------------------------------------------------

  that are cautionary, predictive or forward looking in nature, from January 1,
2014 to the date of the Acquisition Agreement) there has not occurred any fact,
circumstance, effect, change, event or development that, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect (as defined below).

(b) Since the date of the Acquisition Agreement, there shall not have occurred a
Material Adverse Effect.

For purposes of this Section 2 of Exhibit B and the second sentence of Section 9
of the Commitment Letter, “Material Adverse Effect” means a Company Material
Adverse Effect (as such term is defined in the Acquisition Agreement as in
effect on the date hereof).

 

3. Financial Statements. At least 5 business days prior to the Closing Date, the
Lead Arrangers shall have received (a) audited consolidated balance sheets and
related statements of income (or, in the case of Target, consolidated statements
of operations and comprehensive income), shareholders’ equity (or, in the case
of the Target, stockholders’ equity) and cash flows for each of the Target and
the Company for the fiscal years ended December 31, 2011, 2012, 2013 and (in the
event that the Closing Date occurs on a date that is more than 90 days following
December 31, 2014) 2014, (b) unaudited consolidated balance sheets and related
statements of income (or, in the case of the Target, statements of operations
and comprehensive income), shareholders’ equity (in the case of the Company)
(or, in the case of the Target, stockholders’ equity) and cash flows for each of
the Target and the Company for each fiscal quarter ended on a date that is not a
fiscal year end and that is at least 45 days before the Closing Date, in each
case prepared in accordance with generally accepted accounting principles and
(c) a pro forma consolidated balance sheet and related pro forma consolidated
statement of income of the Company as of and for the twelve-month period ending
on the last day of the most recently ended four-fiscal quarter period for which
financial statements have been delivered pursuant to clauses (a) and (b) above,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of the balance sheet) or at the beginning
of such period (in the case of such income statements). The Company’s or the
Target’s, as applicable, filing of the historical and pro forma financial
statements required by applicable federal securities laws and rules, at the
times and in the filings required by such laws and rules will satisfy the
requirements under clauses (a), (b) and (c) of this paragraph. The Lead
Arrangers hereby acknowledge that they have received each of the financial
statements described in clause (a) of the first sentence of this Section 3 for
the fiscal years ended December 31, 2011, 2012 and 2013 and described in clause
(b) of the first sentence of this Section 3 for the fiscal quarter ended
March 31, 2014.

 

4.

Loan Documents. Subject in all respects to the Limited Conditionality
Provisions, (a) the Borrower and each Guarantor shall have executed and
delivered or caused to be executed and delivered the Loan Documents, which shall
be in accordance with the terms of the Commitment Letter, the Term Sheet (as
modified to reflect the exercise of any “Market Flex Provisions” under the Fee
Letter and the Documentation Considerations, and (b) the Administrative Agent
shall have received (i) customary borrowing notices, customary legal opinions,
customary officer’s closing certificates, organizational documents, customary
evidence of authorization of the financing contemplated by the Loan Documents
and good standing certificates in jurisdictions of formation/organization, in
each case with respect to the Company and the Guarantors (to the extent
applicable) and (ii) a solvency certificate, dated the Closing Date, in the form
attached hereto as Exhibit C, executed by the chief financial officer of the
Company certifying that the Company and its subsidiaries, on a consolidated
basis after giving effect to the Transactions and the other transactions
contemplated hereby and by the Acquisition Agreement, are solvent. Subject in
all respects to the Limited Conditionality Provisions, the Acquisition Agreement

 

B-2



--------------------------------------------------------------------------------

  Representations and the Specified Representations will be true and correct in
all material respects (except to the extent expressly made as of an earlier
date, in which case such representation shall have been accurate in all material
respects as of such earlier date).

 

5. Know Your Customer. The Lead Arrangers shall have received at least 3
business days prior to the Closing Date all documentation and other information
about the Company and the Guarantors that shall have been reasonably requested
by the Lead Arrangers in writing at least 10 business days prior to the Closing
Date and that the Lead Arrangers reasonably determine is required by United
States bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

6. Payment of Fees and Expenses. All costs, fees, expenses (including, without
limitation, reasonable documented legal fees and expenses of counsel to the
Administrative Agent) and other compensation required to be paid by the Company
pursuant to the terms of the Commitment Letter and the Fee Letter payable to the
Lead Arrangers, the Administrative Agent or the Lenders will have been paid to
the extent due and invoiced to the Company.

 

7. Existing Credit Agreement. There shall be no more than $500 million of
outstanding loans under the Existing Credit Agreement the proceeds of which are
used to finance the Acquisition (including any fees and expenses incurred in
connection therewith).

 

8. Engagement of Investment Bank; Marketing Period. (a) One or more investment
banks reasonably satisfactory to the Lead Arrangers (collectively, the
“Investment Bank”) shall have been engaged to publicly sell or privately place
the Notes and (b) the Company will have used commercially reasonable efforts to
assist the Investment Bank with a timely (relative to the Closing Date)
marketing of the Notes and to provide the Lead Arrangers and the Investment Bank
with a complete printed preliminary prospectus or preliminary offering
memorandum or preliminary private placement memorandum (collectively, an
“Offering Document”) suitable for use in a customary “road show” relating to the
Notes, which contains all financial statements and other data to be included
therein (including all audited financial statements, all unaudited financial
statements (which shall have been reviewed by the independent accountants for
the Target and the Company, as applicable, as provided in the procedures
specified by the Public Company Accounting Oversight Board in AU 722) and all
appropriate pro forma financial statements, in each case, required by, prepared
in accordance with, or reconciled to, generally accepted accounting principles
in the United States and prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended), and such other data (including selected
financial data) that the Securities and Exchange Commission would require in a
registered offering of the Notes or that would be necessary for the Investment
Bank to receive customary “comfort” (including “negative assurance” comfort)
from independent accountants in connection with the offering of the Notes and
the Investment Bank shall have received a customary comfort letter (which shall
provide “negative assurance” comfort), which may be in draft form if any such
Notes are then proposed to be issued but have not yet been issued, from the
independent accountants for Target and the Company (and any predecessor
accountant or acquired company accountant to the extent financial statements of
Target or the Company or any acquired company audited or reviewed by such
accountants are or would be included in any Offering Document.

 

B-3



--------------------------------------------------------------------------------

Exhibit C

SOLVENCY CERTIFICATE

This Certificate is being delivered pursuant to Section [    ] of the Credit
Agreement dated as of [    ] (the “Credit Agreement”), among Reynolds American
Inc. (the “Borrower”), the lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent. Unless otherwise defined herein,
terms used herein have the meanings provided in the Credit Agreement.

[    ] hereby certifies that he/she is the Chief Financial Officer of the
Borrower and that he/she is knowledgeable of the financial and accounting
matters of the Borrower and its Subsidiaries, the Credit Agreement and the
covenants and representations (financial and other) contained therein and that,
as such, he/she is authorized to execute and deliver this Certificate on behalf
of the Borrower.

The undersigned hereby further certifies, solely in his/her capacity as Chief
Financial Officer of the Borrower and not in an individual capacity, as follows:

 

  1. On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, the fair value of the
assets of the Borrower and its Subsidiaries, on a consolidated basis, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise.

 

  2. On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, the present fair
saleable value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, will be greater than the amount that will be required to pay
the probable liabilities on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured.

 

  3. On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, the Borrower and its
Subsidiaries, on a consolidated basis, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured.

 

  4. On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, the Borrower and its
Subsidiaries, on a consolidated basis, will not have an unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and proposed to be conducted following the date
hereof.

The financial information, projections and assumptions which underlie and form
the basis for the representations made in this certificate were based upon good
faith estimates and assumptions believed to be reasonable to the management of
the Borrower at the time made, in light of the circumstances under which they
were made (it being understood that such financial information, projections or
forecasts as they relate to future events are not to be viewed as fact and that
actual results during the period or periods covered by such financial
information, projections or assumptions may differ from the projected results
set forth therein by a material amount).

In computing the amount of the contingent liabilities of the Borrower and its
Subsidiaries as of the date hereof, such liabilities have been computed at the
amount that, in light of all the facts and circumstances existing as of the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.

[Remainder of this page intentionally left blank]

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate solely in
his/her capacity as Chief Financial Officer of the Borrower (and not in an
individual capacity) this [            ] day of [    ], 20[    ].

 

REYNOLDS AMERICAN INC. By:  

 

  Name:     Title:   Chief Financial Officer

[Signature Page – Solvency Certificate]

 

C-2